Exhibit 10.2

 

AMENDMENT AND REAFFIRMATION

OF SECURITY AGREEMENT

 

As of August 20, 2007

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

290 Broadhollow Road

Melville, New York 11747

 

Gentlemen:

 

Reference is made to that certain (a) Credit Agreement, dated as of the date
hereof, among Veeco Instruments Inc. (the “Company”),  HSBC Bank USA, National
Association, as Administrative Agent, and the various Lenders as are or may from
time to time become parties thereto (as the same may be amended, modified,
restated or supplemented from time to time, the “Credit Agreement”) which Credit
Agreement amends and restates that certain Credit Agreement, dated as of March
15, 2005, among the Company, the Lenders party thereto and HSBC Bank USA,
National Association, as Administrative Agent (as amended, the “Original Credit
Agreement”), and (b) the Security Agreement, dated as of March 15, 2005, by and
among the Company, Veeco Compound Semiconductor Inc., Veeco Process Equipment
Inc. (formerly known as Veeco Ion Beam Equipment Inc., successor by merger to
Veeco Slider Process Equipment Inc.) and Veeco Metrology Inc. (formerly Veeco
Tuscon Inc. and successor-by-merger to Veeco Metrology, LLC) (with the Company,
collectively, the “Grantors”) and the Administrative Agent (as the same may be
amended, modified, restated or supplemented, from time to time, the “Security
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Credit Agreement.

 

As a condition precedent to the effectiveness of the Credit Agreement, the
Company and each Grantor hereby:

 

(a)           acknowledges, confirms and agrees that Paragraph “A” of the
Recitals of the Security Agreement is hereby amended in its entirety to provide
as follows:

 

“Veeco Instruments Inc., a Delaware corporation (the “Company”),  HSBC Bank USA,
National Association, as Administrative Agent, and the Lenders as are or may
from time to time become parties thereto have entered into a Credit Agreement,
dated as of August 20, 2007 (as the same may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Company will receive Loans and other financial accommodations from the
Administrative Agent and Lenders and will incur Obligations (as hereinafter
defined).”

 

(b)           acknowledges, confirms and agrees that (i) all terms and
provisions contained in the Security Agreement are, and shall remain, in full
force and effect in accordance with their respective terms,  (ii) the liens in
the Collateral heretofore granted, pledged and/or assigned to the Bank as
security for each Grantor’s obligations to the Administrative Agent and the
Lenders Bank shall not be impaired, limited or affected in any manner whatsoever
by reason of the Credit Agreement or this Agreement; and (iii) all such liens
shall be deemed granted, pledged and/or assigned to the Administrative Agent for
the benefit of the Lenders as security for each Grantor’s obligations to the
Bank, including those arising

 

--------------------------------------------------------------------------------


 

under and in connection with the Credit Agreement and the Notes, all whether now
existing or hereafter arising;

 

(c)           confirms that the representations and warranties contained in
Section 2.01 of the Security Agreement are true and correct as of the date
hereof and the Administrative Agent and the Lenders are entitled to rely on such
representations and warranties to the same extent as though the same were set
forth in full herein;

 

(d)           agrees to perform the covenants contained in Article III of the
Security Agreement and the Administrative Agent and the Lenders are entitled to
rely on such agreement to perform such covenants to the same extent as though
the same were set forth in full herein; and

 

(e)           represents, warrants and confirms the non-existence of any
offsets, defenses, or counterclaims to its obligations under the Security
Agreement.

 

Except as expressly provided herein, the execution, delivery and effectiveness
of this letter shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or any Lender, nor constitute a waiver of any provision
of the Credit Agreement, the Notes or the Security Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

By:  

/s/ John F. Rein, Jr.

 

 

Name:

John F. Rein, Jr.

 

Title:

Executive Vice President/Chief

 

 

Financial Officer

 

 

 

 

VEECO COMPOUND SEMICONDUCTOR INC.

 

VEECO METROLOGY, INC.

 

VEECO PROCESS EQUIPMENT INC.

 

 

 

 

 

By:  

/s/ John F. Rein, Jr.

 

 

Name:

John F. Rein, Jr.

 

Title:

Vice President of each of the foregoing

 

 

corporations

 

 

 

 

Acknowledged and Agreed:

 

 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:  

/s/ Christopher J. Mendelsohn

 

 

Name:

Christopher J. Mendelsohn

 

Title:

First Vice President

 

 

--------------------------------------------------------------------------------